[PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                             ________________________            FILED
                                                        U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                     No. 10-14967             JULY 7, 2011
                               ________________________        JOHN LEY
                                                                 CLERK
                      D. C. Docket No. 8:09-cv-00264-SDM-EAJ

ESTATE OF KYLE THOMAS BRENNAN,
by and through its Administrator, Victoria L. Britton,

                                                                   Plaintiff - Appellee,

                                             versus

CHURCH OF SCIENTOLOGY FLAG SERVICE ORGANIZATION, INC.,

                                                                   Defendant - Appellant.

                               ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                           _________________________

                                        (July 7, 2011)



Before HULL, BLACK and STAPLETON,* Circuit Judges.
_____________________
       *Honorable Walter K. Stapleton, United States Circuit Judge for the Third Circuit, sitting
by designation.
STAPLETON, Circuit Judge:

      The Church of Scientology Flag Service Organization, Inc. (“Scientology”),

appeals from the District Court’s order permanently enjoining a Florida state court

from sanctioning counsel for the Estate of Kyle Thomas Brennan (“the Brennan

Estate”) for his continued representation of the Brennan Estate in this matter, in

violation of a state court order prohibiting that representation. This appeal

requires us to examine the limits imposed by the Anti-Injunction Act, 28 U.S.C. §

2283, and, more specifically, to decide whether the permanent injunction was

“necessary in aid of [the District Court’s] jurisdiction.” Id. We conclude that it

was not, and we will therefore reverse and vacate the District Court’s injunction.

                                          I.

      On February 13, 2009, the Brennan Estate, represented by Kennan Dandar,


Esq., named Scientology as a defendant in a wrongful death action filed in the

United States District Court for the Middle District of Florida (“the Brennan

Action”). The complaint alleged that three Scientology members deprived Kyle

Brennan of his psychiatric medication, and that “while in a mentally deteriorated

state caused by the abrupt denial of his prescription,” he shot and killed himself.

Fourteen months later, on April 12, 2010, Dandar filed an “Involuntary Motion to

Withdraw as Counsel” for the Brennan Estate, explaining that he had “been

                                          2
ordered to withdraw by a state court judge.” (Dkt. 74 at 1.) The motion to

withdraw was denied, and Dandar subsequently persuaded the District Court to

enjoin enforcement of a state court order imposing sanctions on Dandar for failing

to withdraw from the Brennan Action. This appeal followed.

      The “state court judge” is Senior Judge Robert Beach of the Circuit Court


for Pinellas County, Florida, who presided over another wrongful death action

brought against Scientology in 2000 (“the McPherson Action”). The McPherson

Action ended in a May 2004 settlement (“the Settlement Agreement”) that also

covered an action in Texas in which Dandar was both counsel and a named party

and adversary of Scientology.

      About a month after the Brennan Estate filed its federal wrongful death

action, Scientology filed a motion before Judge Beach to enforce a provision of

the Settlement Agreement which allegedly prohibited Dandar from participating in

any way in any adversarial proceeding against Scientology. Dandar responded by

arguing in his briefing before Judge Beach (1) that the Settlement Agreement did

not foreclose him from representing the Brennan Estate in the Brennan Action;

and (2) that, if it did have that effect, it would be unenforceable because it was in




                                          3
violation of Florida Bar Rule 4-5.6(b) and public policy.1 Judge Beach held that

his court had jurisdiction over the parties to the Settlement Agreement and the

subject matter, that the Settlement Agreement prohibited Dandar’s representation

of the Brennan Estate in the Brennan Action, and that this prohibition was

enforceable. On June 10, 2009, he ordered Dandar to cease representation of all

parties other than the plaintiff in the McPherson Action in all matters against

Scientology. Dandar appealed this order, and Florida’s Second District Court of

Appeal affirmed per curiam and without an opinion. Dandar v. Church of

Scientology, 25 So. 3d 1233 (Fla. Dist. Ct. App. 2009).




       1
           Florida Bar Rule 4-5.6(b) provides:

                A lawyer shall not participate in offering or making: . . .
                (b) an agreement in which a restriction on the lawyer’s right to practice
                is part of the settlement of a client controversy.

       In 2004, the preamble to the Rules of Professional Conduct of the Florida Bar provided:

                The fact that a rule is a just basis for a lawyer’s self-assessment, or
                for sanctioning a lawyer under the administration of a disciplinary
                authority, does not imply that an antagonist in a collateral
                proceeding or transaction has standing to seek enforcement of the
                rule. Accordingly, nothing in the rules should be deemed to
                augment any substantive legal duty of lawyers or the extra-
                disciplinary consequences of violating such duty.

See also Lee v. Dep’t of Ins., 586 So. 2d 1185, 1188 (Fla. Dist. Ct. App. 1991) (“To use rule 4-
5.6 as the basis for invalidating a private contractual provision is manifestly beyond the stated
scope of the Rules and their intended legal effect.”)

                                                   4
      Scientology then filed a motion before Judge Beach to enforce his June 10,


2009, order, and Dandar responded by filing a motion to void the Settlement

Agreement. On February 19, 2010, Judge Beach denied Dandar’s motion to void

the Settlement Agreement. On April 12, 2010, Judge Beach (1) found Dandar in

civil contempt of his order of June 10, 2009, and February 19, 2010; (2) ordered

Dandar to pay Scientology damages in the amount of $50,000; (3) directed Dandar

to immediately file a motion to withdraw in the Brennan Action; and (4) ordered

that if Dandar failed to withdraw from the Brennan Action, a civil penalty of

$1,000 per day would accrue against him and his law firm.

      Dandar immediately filed his “Involuntary Motion to Withdraw as Counsel”


in the Brennan Action, noting as follows:

            Plaintiff objects to this motion as evidenced in the
            attached Declaration by Plaintiff’s Administrator,
            Victoria L. Britton, mother of the decedent. Both she
            and [Dandar] have exhausted all efforts to find substitute
            counsel without success.
            The estate must be represented by counsel. Plaintiff is
            an innocent third party who will be severely damaged by
            having no other attorney to take over representation in
            this case.

(Dkt. 74 at 1-2.) On April 22, 2010, the District Court denied the motion to

withdraw, noting that (1) the Middle District of Florida’s Local Rule 2.03(b)


                                         5
prohibits an attorney from withdrawing from a case without leave of court; (2) the

Brennan Estate “vehemently objects to Dandar’s withdrawing from the case,”

because it “cannot find substitute counsel;” and (3) “[d]espite the state court’s

order[,] . . . Dandar remains a member in good standing of The Florida Bar,

Dandar is able and willing to represent the plaintiff, and the parties identify neither

a conflict of interest nor any other legally cognizable barrier to Dandar’s continued

representation in this matter.” (Dkt. 77 at 1-2.) The Brennan Action thus

proceeded with Dandar as counsel for the Brennan Estate.

      On May 6, 2010, however, Judge Beach directed Dandar to appear before


him to show cause why he should not be held in criminal contempt of the orders of

June 10, 2009, and April 12, 2010. In response, the Brennan Estate filed an

“Emergency Motion for Injunction” in the Brennan Action requesting an

injunction against Scientology “and if necessary, the State Circuit Court to

prohibit interference with this Court’s orderly progression of this case.” (Dkt. 104

at 1, 3.) The District Court denied the motion, ruling as follows:

             Because Dandar’s withdrawal requires federal court
             approval, a state court injunction or other order against
             Dandar cannot compel his withdrawal. A court should
             not enter an injunction or order that cannot be enforced
             through coercive contempt sanctions.

                                         ***

                                           6
               Nonetheless, the state court entered an order purporting
               to direct Dandar to withdraw. Dandar has attempted to
               comply with the state order, but his motion to withdraw
               was denied. The state court can neither command
               Dandar’s withdrawal from this action nor otherwise
               interfere with the supervening federal jurisdiction.
               Because no unlawful interference has occurred (and
               remains unlikely given the nature of the governing law
               and the provisions of Rule 4-5.6(b), Rules Regulating
               The Florida Bar, which have drawn little comment),
               Dandar’s motion is DENIED. Comity commands the
               federal court’s not assuming that a state court will enter
               an unlawful order or interfere with the orderly
               administration of the federal court.

(Dkt. 108 at 2 (internal citations omitted).)

       The following day, however, Judge Beach held a hearing that resulted in

further sanctions for Dandar, and, in response, the Brennan Estate filed its

“Second Emergency Motion for Permanent Injunction and Motion for Sanctions.”

The District Court held a hearing on September 28, 2010, and issued an opinion

and order that same day granting the Brennan Estate’s requested injunction.2 The

District Court determined that it had “no just and reasonable option other than to

act in defense of [its] jurisdiction over the cases and controversies, parties, and
2
   The District Court issued an amended injunction on October 12, 2010, in response to a motion
filed by Judge Beach to dissolve the injunction issued on September 28, 2010. Scientology
acknowledges that “the change in the amended version [of the injunction] is immaterial to the
arguments” it sets forth here. Appellant’s Br. at 4. Nonetheless, the October 12, 2010, amended
injunction is the operative document in this appeal, and so all references and citations to the
District Court’s injunction herein are to the amended injunction, and our disposition here is with
respect to that document.

                                                7
lawyers in the district court and in protection and preservation of the status quo

pending resolution of the action submitted to the district court for determination.”

(Dkt. 173 at 26.) Thus, the District Court, pursuant to the All Writs Act, 28 U.S.C.

§ 1651(a), and “the court’s inherent power to preserve its jurisdiction,” granted the

Brennan Estate’s injunction motion and issued the following order:

             The defendant Scientology; the defendant Scientology’s
             counsel in this action; and . . . any other person or entity
             acting in concert with Scientology or Scientology’s
             counsel in this action and with actual notice by personal
             service or otherwise of this order, which persons include
             state judge Robert Beach of Pinellas, County, Florida,
             and any other judge of the Circuit Court for Pinellas
             County, Florida, or elsewhere presiding in Estate of Lisa
             McPherson v. Church of Scientology Flag Service
             Organization, et al., Case No. 00-005682CI-78; UNC:
             522000CA005682XXCICI, PERMANENTLY
             ENJOINED from levying, assessing, or furthering to
             any extent any levy or assessment or any penalty, charge,
             damage, fine, suspension or revocation of any right,
             privilege, or emolument, or the like, including convening
             of a hearing or entry of any order or judgment, any
             execution or instruction for levy, any supplemental
             proceeding or discovery in aid of execution, or other
             undertaking of a similar nature, on account of Kennan
             Dandar’s representation of the plaintiff in Estate of
             Brennan v. Church of Scientology, 8:09-cv-264-T-
             23EAJ, in the United States District Court for the Middle
             District of Florida, or his failure to accomplish
             withdrawal from representation in the case, or on
             account of the manner and means of his representation in
             the case, including the manner and means of his moving
             to withdraw.

                                          8
(Dkt. 173 at 27-28.) Scientology appealed to this Court.

      Meanwhile, Dandar appealed Judge Beach’s order of April 12, 2010,


arguing in part that the Circuit Court for Pinellas County lacked subject matter

jurisdiction over the proceeding to enforce the Settlement Agreement. The Second

District Court of Appeals “reverse[d] the circuit court’s order to the extent that it

awarded $50,000 in damages against Dandar and in favor of [Scientology],” but

“affirm[ed] the circuit court’s order in all other respects.” Dandar v. Church of

Scientology, No. 2D10-2194, 2011 Fla. App. LEXIS 1557 (Fla. Dist. Ct. App. Feb.

11, 2011).

      On May 20, 2011, Dandar filed a Petition for Writ of Prohibition with the

Florida Supreme Court seeking an order “directing the Second District to issue an

order recognizing that the circuit court was without jurisdiction to enter any order

subsequent to the joint voluntary dismissal with prejudice filed on June 8, 2004,

and exceeded its jurisdiction by imposing a practice restriction and orders of

criminal contempt of court.” (Supp. App. 45 at 24.) That petition remains

pending.


                                          II.




                                           9
      The District Court for the Middle District of Florida had jurisdiction


pursuant to 28 U.S.C. § 1332. We have jurisdiction pursuant to 28 U.S.C. §

1292(a)(1), which provides that “the courts of appeals shall have jurisdiction of

appeals from . . . [i]nterlocutory orders of the district courts of the United States . .

. granting . . . injunctions.” We review a district court’s decision to grant a

permanent injunction for an abuse of discretion. Common Cause/Georgia v.

Billups, 554 F.3d 1340, 1349 (11th Cir. 2009) (citing eBay Inc. v. MercExchange,

L.L.C., 547 U.S. 388, 391 (2006)). However, “[w]e review the underlying

findings of fact for clear error and conclusions of law de novo.” Id. Whether a

district court has the authority to enjoin a state court action under an exception to

the Anti-Injunction Act is a question of law that we review de novo. See

TranSouth Financial Corp. v. Bell, 149 F.3d 1292, 1294 (11th Cir. 1998).


                                           III.

      Scientology contends that the District Court’s entry of the permanent


injunction violated the Anti-Injunction Act. We agree.

      The District Court issued the injunction “[p]ursuant to the All Writs Act, 28


U.S.C. § 1651(a)” (Dkt. 173 at 27), and “[i]ndeed, unless specifically constrained



                                           10
by an act of Congress, the [All Writs] Act authorizes a court to issue writs any

time, ‘the use of such historic aids is calculated in its sound judgment to achieve

the ends of justice entrusted to it.’” Burr & Forman v. Blair, 470 F.3d 1019, 1026

(11th Cir. 2006) (quoting Adams v. United States, 317 U.S. 269, 273 (1942)). The

Anti-Injunction Act, however, “serves as a check on the broad authority

recognized by the All Writs Act,” and “prohibits federal courts from utilizing that

authority to stay proceedings in state court unless the requirements of one of three

narrow exceptions are met.” Id. at 1027.

       “Under the Anti-Injunction Act, an injunction halting a state court


proceeding is inappropriate, ‘except as expressly authorized by Act of Congress,

or where necessary in aid of its jurisdiction, or to protect or effectuate its

judgments.’” Id. (quoting 28 U.S.C. § 2283). While the District Court did not

explicitly reference the Anti-Injunction Act, the Court entered the permanent

injunction pursuant to its “inherent power to preserve its jurisdiction and preserve

the status quo pending litigation.” (Dkt. 173 at 27.) Thus, it appears that the

District Court invoked the Anti-Injunction Act’s second exception.3 However,
       3
           To the extent that the District Court’s opinion can be read to have invoked the Anti-
Injunction Act’s third exception, “where necessary . . . to protect or effectuate its judgments,” 28
U.S.C. § 2283, we note that the third exception “authorizes an injunction to prevent state
litigation of a claim or issue that previously was presented to and decided by the federal court.”
Smith v. Bayer Corp., 564 U.S. ___, ___ S. Ct. ___, No. 09-1205, slip op. at 6 (U.S. Jun. 16
2011) (quotation marks omitted). It “is essentially a res judicata concept designed to prevent

                                                 11
here the injunction was not “necessary in aid of [the Court’s] jurisdiction.” 28

U.S.C. § 2283.

       “In light of the federalism concerns underlying [the] Anti-Injunction Act,


courts construe . . . the ‘necessary in aid of its jurisdiction’ . . . exception[]

narrowly.” Burr & Forman, 470 F.3d at 1028 (citing T. Smith & Son, Inc. v.

Williams, 275 F.2d 397, 407 (5th Cir. 1960); Delta Air Lines, Inc. v. McCoy Rests.,

Inc., 708 F.2d 582, 585 (5th Cir. 1983)). “‘[A]ny doubts as to the propriety of a

federal injunction against state court proceedings should be resolved in favor of

permitting the state courts to proceed.’” Smith v. Bayer Corp., 564 U.S. ___, ___

S. Ct. ___, No. 09-1205, slip op. at 6 (U.S. Jun. 16, 2011) (quoting Atlantic Coast

Line R. Co. v. Bhd. of Locomotive Eng’rs, 398 U.S. 281, 297, 90 S. Ct. 1739, 1749

(1970)). This is reflected in our review of the relevant jurisprudence in In Re Ford

Motor Co., 471 F.3d 1233 (11th Cir. 2006). Ford Motor was a class action

brought against Ford for alleged breaches of its franchise agreements in which the

District Court had enjoined a similar class action brought in an Ohio court. We

there explained:

                     The Anti-Injunction Act allows a federal court to
               enjoin a state court proceeding “in aid of its

issues that have already been tried in federal court from being relitigated in state court.” Wesch
v. Folsom, 6 F.3d 1465, 1471 (11th Cir. 1993). This is not the case here.

                                                12
jurisdiction.” 28 U.S.C. § 2283. In Atlantic Coast Line,
the Supreme Court emphasized that necessity is required
to invoke this exception; “it is not enough that the
requested injunction is related to that jurisdiction.” Atl.
Coast Line, 398 U.S. at 295, 90 S. Ct. at 1747.
Ordinarily, a federal court may issue an injunction “in
aid of its jurisdiction” in only two circumstances: (1) the
district court has exclusive jurisdiction over the action
because it had been removed from state court; or, (2) the
state court entertains an in rem action involving a res
over which the district court has been exercising
jurisdiction in an in rem action.

                           ***

       Neither of these scenarios is present in the case at
hand. First, the Bayshore Action did not come to the
district court via removal. Second, the Bayshore Action
is an action in personam, not an action in rem.
       We have acknowledged a third scenario in which
the enjoining of a state court proceeding might be
necessary and thus permissible. Called the “complex
multi-state litigation” exception, it enables a district
court to enjoin a state court proceeding in aid of its
jurisdiction when it has retained jurisdiction over
complex, in personam lawsuits. In Battle v. Liberty
National Life Insurance Co., 877 F.2d 877 (11th Cir.
1989), we reviewed a district court order enjoining the
plaintiffs in three state court proceedings from pursuing
claims that were substantially similar to those claims
settled by final judgment in a federal antitrust class
action lawsuit.

                           ***

We observed that “it makes sense” to consider so
complicated a case, in which both the court and the


                             13
            parties had invested considerable time and resources,
            like a “res to be administered.” Id. at 882.
                   We reached the same conclusion in Wesch, a case
            involving an Alabama congressional redistricting plan
            administered by a three-judge court.

                                       ***

                    The exception recognized in Wesch and Battle is
            predicated on both complexity and potential for
            interference. The situation before us bears little factual
            similarity to those cases. We do not have before us a
            class action affecting the rights of hundreds (or even
            dozens) of parties, nor are we confronted with a complex
            and carefully crafted settlement or other plan which
            would be undermined by a state court adjudication. The
            litigation in the Ohio court, on its own, would not
            displace or frustrate the district court’s management of
            the case now pending before it. As compared to Battle
            and Wesch, the difficulties involved in resolving the
            Bayshore Action are different in kind and smaller in
            magnitude. Thus, the second exception to the Anti-
            Injunction Act does not apply.

Id. at 1250-53 (emphasis in original; footnote omitted).

      Here, as in Ford Motor, the Brennan Action had not been removed from the

state court and was not an in rem action. Nor can the Brennan Action be

characterized as complex or as having the potential for the kind of interference

which the Court found in Battle and Wesch. It could hardly be analogized to an in

rem proceeding. There was a single plaintiff who sought to litigate a tort claim

that was wholly unrelated to the subject matter of the enjoined state proceeding.


                                         14
The limited purpose of the District Court’s injunction was to ensure that a

particular attorney remained as counsel for a party before it. As we noted in Burr

& Forman, 470 F.3d at 1029, the “complex litigation” scenarios recognized in

Battle and Wesch “represent the outermost limits of the exception” to the rule

against enjoining in personam cases in a state court. Like the situation before the

Court in Ford Motor, the situation before the District Court here was far beyond

those “outermost limits.”

      We have been referred to, and have found, no case suggesting that a district

court, consistent with the Anti-Injunction Act, may enjoin a state judicial

proceeding in order to ensure that a particular attorney will represent a party

before it. Contrary to the suggestion of the Brennan Estate, Surrick v. Killion, 449

F.3d 520 (3d Cir. 2006), does not support such a proposition. Surrick was a

declaratory judgment action in which the Court held that an attorney suspended

from the Pennsylvania Bar may “open a legal office [in Pennsylvania] for the

practice of law before the United States District Court for the Eastern District” of

Pennsylvania, despite a Pennsylvania Office of Disciplinary Counsel rule stating

that “an attorney suspended from practice in the Pennsylvania courts but

readmitted to the federal district court could not maintain a law office in the

Commonwealth so long as he remains unauthorized to practice in the Pennsylvania

                                          15
state courts.” Id. at 524. Surrick was a preemption case decided under the

Supremacy Clause of the United States Constitution. It involved a straightforward

application of the holding of Sperry v. Florida, 373 U.S. 379 (1963), that “[n]o

State law can hinder or obstruct the free use of a license granted under an act of

Congress,” id. at 385 (citation omitted), namely the license to practice before the

federal court. Here, the only applicable state law is Florida’s law of contracts,

which does not conflict with the privilege of practicing before the federal courts.

Dandar’s privilege to practice in federal court in particular cases was voluntarily

surrendered by him in return for consideration; it was not taken from him by a

state law that stood “as an obstacle to the accomplishment of the full purposes and

objectives of [the] federal law” permitting him to practice in the federal courts.

Surrick, 449 F.3d at 532 (quoting Silkwood v. Kerr-McGee Corp., 464 U.S. 238,

248 (1984)). Further, since Surrick involved no injunction of a state court

proceeding, the Anti-Injunction Act was, of course, not applicable.

      Case law from our sister Courts of Appeals supports the conclusion we


reach based on Ford Motor. In Retirement Systems of Alabama v. J.P. Morgan

Chase & Co., 386 F.3d 419 (2d Cir. 2004), numerous federal class actions arising

out of WorldCom Inc.’s bankruptcy were consolidated in the District Court for the

Southern District of New York, and a trial date was set. Id. at 421-22.

                                          16
Meanwhile, another action arising out of the WorldCom bankruptcy was filed in

state court in Alabama, and a trial date was set three months before the federal trial

date. Id. at 422-23. The defendants in the federal action moved to stay the state

trial until after the federal one. The District Court granted the injunction, ruling

that it was necessary in aid of its jurisdiction because it was “necessary to preserve

the schedule . . . and to keep the federal MDL litigation on its own ‘path to

judgment.’” In re WorldCom, Inc. Sec. Litig., 315 F. Supp. 2d 527, 547 (S.D.N.Y.

2004). The Court of Appeals for the Second Circuit reversed, holding that the

“necessary in aid of its jurisdiction” exception “does not permit a district court –

even a district court managing complex, multidistrict litigation such as the

WorldCom securities litigation – to enjoin state court proceedings simply to

preserve its trial date.” Retirement Sys., 386 F.3d at 421. See also Negrete v.

Allianz Life Ins. Co., 523 F.3d 1091, 1101-02 (9th Cir. 2008) (“[T]he mere fact

that the actions of a state court might have some effect on the federal proceedings

does not justify interference.”).

       The District Court’s concern about the ability of the Brennan Estate to


secure other counsel was certainly understandable and commendable. It was

entitled to do everything it could to facilitate the Brennan Estate’s search for

alternative counsel, starting with a stay of the proceedings sufficient to permit an

                                          17
orderly and thorough canvass of all available sources of representation.4 The

Court was not responsible for securing representation for the parties before it,

however, and its jurisdiction to adjudicate the claim of the Brennan Estate was not

dependent on its doing so.

       Finally, “the mere fact that a state court may reach a conclusion that differs


from what a federal court would prefer does not change the result.” Negrete, 523

F.3d at 1102. In its opinion, the District Court listed nine state law issues that

concerned it. It declined to address them, however, explaining:

              Other issues abound, but correcting an error, even a
              manifest and palpable error, by the state circuit court
              exceeds the usual bounds of the district court. (The
              propriety or effectiveness of the actions of another court
              are susceptible to review only in proper and defined
              circumstances, for example, if a party seeks to enforce a
              “void” judgment or a foreign judgment that offends an
              important public policy of the forum court and fails to
              warrant “full faith and credit.”) In the present



        4
          Dandar advised the Court in his motion and at oral argument that he had unsuccessfully
sought alternative counsel. He also filed a “Declaration” of the Administratrix of the Brennan
Estate indicating that she had “talked to many lawyers in different states and each one turned me
down as soon as they heard it involved the Church of Scientology.” (Dkt. 74 at 5.) No
evidentiary hearing took place, however, and neither Dandar nor the Administratrix provided any
account of where and how they had solicited alternative representation. Indeed, the
administratrix, in her subsequent deposition, denied that she had contacted anyone other than
Dandar “since the filing of the wrongful death action for purposes of representing the estate.”
(Dkt. 129 at 69.) It is thus far from clear on the current record that alternative representation
would not be available if and when the existing controversies are resolved and Dandar has
elected to withdraw.

                                               18
               circumstance, the focus of the district court is much more
               narrow and specific.

(Dkt. 173 at 21-22.) This view is, of course, correct to the extent it reflects an

acknowledgment by the District Court that it had no jurisdiction to review the

rulings of the state courts in connection with enforcement of the Settlement

Agreement. That jurisdiction is reserved to the appellate courts of Florida and the

Supreme Court of the United States. Rooker v. Fidelity Trust Co., 263 U.S. 413,

416 (1923); D.C. Court of Appeals v. Feldman, 460 U.S. 462, 476 (1983).5

       The District Court goes on, however, to attribute “the present jurisdictional

friction” to Judge Beach’s failure to follow a clearly established rule that “a judge

should not undertake, directly or indirectly, overtly or through a surrogate, to


5
   Indeed, we and the District Court are required to give Judge Beach’s rulings and orders the
same effect they would be given by the courts of Florida – i.e., to give them full faith and credit.
28 U.S.C. § 1738. It follows that we are required to accept that Dandar voluntarily committed
himself contractually not to represent parties litigating against Scientology and that that
commitment is legally enforceable under state law. Accordingly, the District Court erred when,
despite Judge Beach’s orders of June 10, 2009, and April 12, 2010, it concluded that there was
“no . . . legally cognizable barrier to Dandar’s continued representation” in the Brennan Action.
(Dkt. 77 at 2.) The Brennan Estate questions whether Judge Beach’s court had jurisdiction to
issue its orders, but while “federal courts may inquire into the jurisdictional basis of a judgment
before according the judgment full faith and credit[,] . . . [t]hat inquiry is . . . constrained by
principles of res judicata,” such that “a judgment is entitled to full faith and credit – even as to
questions of jurisdiction – when the second court’s inquiry discloses that those questions have
been fully and fairly litigated and finally decided in the court which rendered the original
judgment.” Am. Steel Bldg. Co. v. Davidson & Richardson Constr. Co., 847 F.2d 1519, 1521
(11th Cir. 1988) (internal quotation marks and citations omitted). Here, it is undisputed that the
jurisdictional issue was litigated in the Circuit Court for Pinellas County and in Florida’s Second
District Court of Appeal, and so we may not reach the question of whether the state court had
jurisdiction to enter its orders.

                                                 19
compel an act by another judge, especially in a different jurisdiction. (The nature

of the judicial power permits a judge to order only that which the judge can

accomplish through the sundry powers of the office.)” (Id. at 24.) In the District

Court’s view, the failure to follow this rule had resulted in a grave injustice –

Judge Beach’s imposition of contempt sanctions on Dandar for failure to withdraw

from the federal representation when he had no power to do so following the

denial of his motion to withdraw. The District Court believes that this injustice

and the “present jurisdictional friction” could have been avoided if Judge Beach

had ordered Scientology to ask the District Court to disqualify Dandar in the case

before it. Once again, we understand the District Court’s concerns and

acknowledge that its concerns are legitimate ones. The Court fails to explain,

however, how the issues presented by these critiques are distinguishable from the

other issues it acknowledges are properly pressed only upon the state judiciary that

is authorized to review Judge Beach’s orders. We do not find them

distinguishable and consider it clear under our Anti-Injunction Act case law that a

district court conviction that a state proceeding has reached or is reaching an

erroneous result does not alone warrant an injunction against those proceedings.6

6
  Because we conclude that the district court’s injunction violates the Anti-Injunction Act, we
need not reach the merits of Scientology’s argument that the injunction also violates the
abstention doctrine in Younger v. Harris, 401 U.S. 37, 91 S. Ct. 746 (1971), or its argument that
the permanent injunction is not properly supported by the evidence.

                                               20
                                        IV.

      We conclude that the permanent injunction entered by the District Court


was not “necessary in aid of its jurisdiction,” 28 U.S.C. § 2283, and, accordingly,

was issued in violation of the Anti-Injunction Act. We will reverse and vacate the

injunction.

      REVERSED and VACATED.




                                         21